 1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
 2                                                             EASTERN DISTRICT OF WASHINGTON



 3                                                              Apr 01, 2019
                                                                    SEAN F. MCAVOY, CLERK

 4

 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     PATRICIA MARIE W.,
 8              Plaintiff,                         No. 1:18-CV-03036-RHW
 9              v.
                                                   ORDER GRANTING
10     COMMISSIONER OF SOCIAL                      DEFENDANT’S MOTION FOR
       SECURITY,                                   SUMMARY JUDGMENT
11
                Defendant.
12
           Before the Court are the parties’ cross-motions for summary judgment, ECF
13
     Nos. 12, 16. Plaintiff brings this action seeking judicial review, pursuant to 42
14
     U.S.C. § 405(g), of the Commissioner’s final decision, which denied her
15
     application for Supplemental Security Income under Title XVI of the Social
16
     Security Act, 42 U.S.C § 1381-1383f. After reviewing the administrative record
17
     and briefs filed by the parties, the Court is now fully informed. For the reasons set
18
     forth below, the Court GRANTS Defendant’s Motion for Summary Judgment and
19
     DENIES Plaintiff’s Motion for Summary Judgment.
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1                                 I.    JURISDICTION

 2         Plaintiff filed her application for Supplemental Security Income on June 6,

 3   2014. AR 17, 188. Her alleged onset date is January 1, 2014. Id. Her applications

 4   were initially denied on October 27, 2014, AR17, 83. and on reconsideration on

 5   February 23, 2015, AR 17, 96-97.

 6         Administrative Law Judge (“ALJ”) Larry Kennedy held a hearing on

 7   September 15, 2016. AR 17, 36-70. On December 28, 2016, ALJ Kennedy issued a

 8   decision finding Plaintiff ineligible for disability benefits. AR 17-30. The Appeals

 9   Council denied Plaintiff’s request for review on January 3, 2018, AR 1-6, making

10   the ALJ’s ruling the “final decision” of the Commissioner.

11         Plaintiff timely filed the present action challenging the denial of benefits on

12   March 9, 2018. ECF No. 3. Accordingly, Plaintiff’s claims are properly before this

13   Court pursuant to 42 U.S.C. § 405(g).

14                      II.   SEQUENTIAL EVALUATION PROCESS

15         The Social Security Act defines disability as the “inability to engage in any

16   substantial gainful activity by reason of any medically determinable physical or

17   mental impairment which can be expected to result in death or which has lasted or

18   can be expected to last for a continuous period of not less than twelve months.” 42

19   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

20   under a disability only if the claimant’s impairments are of such severity that the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   claimant is not only unable to do his previous work, but cannot, considering

 2   claimant's age, education, and work experience, engage in any other substantial

 3   gainful work that exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A) &

 4   1382c(a)(3)(B).

 5         The Commissioner has established a five-step sequential evaluation process

 6   for determining whether a claimant is disabled within the meaning of the Social

 7   Security Act. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4); Lounsburry v.

 8   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

 9         Step one inquires whether the claimant is presently engaged in “substantial

10   gainful activity.” 20 C.F.R. §§ 404.1520(b) & 416.920(b). Substantial gainful

11   activity is defined as significant physical or mental activities done or usually done

12   for profit. 20 C.F.R. §§ 404.1572 & 416.972. If the claimant is engaged in

13   substantial activity, he or she is not entitled to disability benefits. 20 C.F.R. §§

14   404.1571 & 416.920(b). If not, the ALJ proceeds to step two.

15         Step two asks whether the claimant has a severe impairment, or combination

16   of impairments, that significantly limits the claimant’s physical or mental ability to

17   do basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). A severe

18   impairment is one that has lasted or is expected to last for at least twelve months,

19   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09 &

20   416.908-09. If the claimant does not have a severe impairment, or combination of



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   impairments, the disability claim is denied, and no further evaluative steps are

 2   required. Otherwise, the evaluation proceeds to the third step.

 3         Step three involves a determination of whether any of the claimant’s severe

 4   impairments “meets or equals” one of the listed impairments acknowledged by the

 5   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 6   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

 7   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

 8   equals one of the listed impairments, the claimant is per se disabled and qualifies

 9   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to

10   the fourth step.

11         Step four examines whether the claimant’s residual functional capacity

12   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f)

13   & 416.920(e)-(f). If the claimant can still perform past relevant work, the claimant

14   is not entitled to disability benefits and the inquiry ends. Id.

15         Step five shifts the burden to the Commissioner to prove that the claimant is

16   able to perform other work in the national economy, taking into account the

17   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

18   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

19   burden, the Commissioner must establish that (1) the claimant is capable of

20   performing other work; and (2) such work exists in “significant numbers in the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 2   676 F.3d 1203, 1206 (9th Cir. 2012).

 3                           III.   STANDARD OF REVIEW

 4         A district court's review of a final decision of the Commissioner is governed

 5   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 6   Commissioner's decision will be disturbed “only if it is not supported by

 7   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

 8   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than

 9   a mere scintilla but less than a preponderance; it is such relevant evidence as a

10   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

11   Chater, 108 F.3d 978, 980 (9th Cir.1997) (quoting Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

13   whether the Commissioner’s findings are supported by substantial evidence, “a

14   reviewing court must consider the entire record as a whole and may not affirm

15   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

16   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

17   F.2d 498, 501 (9th Cir. 1989)).

18         In reviewing a denial of benefits, a district court may not substitute its

19   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

20   1992). If the evidence in the record “is susceptible to more than one rational



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   interpretation, [the court] must uphold the ALJ's findings if they are supported by

 2   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

 3   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 4   2002) (if the “evidence is susceptible to more than one rational interpretation, one

 5   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

 6   a district court “may not reverse an ALJ's decision on account of an error that is

 7   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is

 8   inconsequential to the [ALJ's] ultimate nondisability determination.” Id. at 1115.

 9   The burden of showing that an error is harmful generally falls upon the party

10   appealing the ALJ's decision. Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).

11                           IV.    STATEMENT OF FACTS

12         The facts of the case are set forth in detail in the transcript of proceedings,

13   and accordingly, are only briefly summarized here. Plaintiff was 32 years old on

14   the date the application was filed. AR 27. She has at least a high school degree and

15   is able to communicate in English. Id. Plaintiff’s prior work experience as a nurse

16   assistant and nurse school attendant. AR 27.

17                             V.     THE ALJ’S FINDINGS

18         The ALJ determined that Plaintiff was not under a disability within the

19   meaning of the Act from June 6, 2014, through the date of the decision. AR 17-29.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step one, the ALJ found that Plaintiff had not engaged in substantial

 2   gainful activity since June 6, 2014, the date she filed her application for benefits

 3   (citing 20 C.F.R. §§ 404.1571 et seq. and 416.971 et seq.). AR 20.

 4         At step two, the ALJ found Plaintiff had the following severe impairments:

 5   major depressive disorder; anxiety; generalized anxiety disorder; post traumatic

 6   stress disorder (“PTSD”); borderline-personality disorder; attention deficit

 7   hyperactivity disorder. Id.

 8         At step three, the ALJ found that Plaintiff did not have an impairment or

 9   combination of impairments that meets or medically equals the severity of one of

10   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 22.

11         At step four, the ALJ found Plantiff had the residual functional capacity to

12   perform a full range of work at all exertional levels but with the following

13   limitations: she can perform simple, routine tasks and follow short, simple

14   instructions; she can do work that needs little or no judgement and can do so in

15   proximity to coworkers but not in a cooperative or team effort; she requires a work

16   environment that has no more than superficial interactions with coworkers; she

17   requires a work environment that is predictable with few work setting changes; she

18   cannot deal with the general public as in a sales position or where the general

19   public is frequently encountered as an essential element of the work process,

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   however, incidental contact of a superficial nature with the general public is not

 2   precluded. AR 23.

 3         The ALJ determined that Plaintiff was unable to perform any past relevant

 4   work as a nurse assistant or nurse school attendant. AR 27.

 5         At step five, the ALJ found that in light of her age, education, work

 6   experience, and residual functional capacity, there are also other jobs that exist in

 7   significant numbers in the national economy that Plaintiff can perform. AR 27-28.

 8   These include industrial cleaner, kitchen helper, laundry worker II,

 9   cleaner/housekeeper, and “assembler. AR 28.

10                             VI.    ISSUES FOR REVIEW

11         Plaintiff argues that the Commissioner’s decision is not free of legal error

12   and not supported by substantial evidence. Specifically, she argues the ALJ erred

13   by: (1) Improperly discrediting Plaintiff’s subjective complaint testimony; (2)

14   improperly weighing the medical opinion evidence; and (3) improperly concluding

15   that Plaintiff did not have medically determinable and severe headaches at step two

16   of the sequential evaluation process.

17                                   VII. DISCUSSION

18      A. The ALJ Properly Evaluated Plaintiff’s Symptom Testimony.

19         An ALJ engages in a two-step analysis to determine whether a claimant’s

20   testimony regarding subjective symptoms is credible. Tommasetti, 533 F.3d at



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   1039. First, the claimant must produce objective medical evidence of an underlying

 2   impairment or impairments that could reasonably be expected to produce some

 3   degree of the symptoms alleged. Id. Second, if the claimant meets this threshold,

 4   and there is no affirmative evidence suggesting malingering, “the ALJ can reject

 5   the claimant’s testimony about the severity of [his] symptoms only by offering

 6   specific, clear, and convincing reasons for doing so.” Id.

 7         In weighing a claimant's credibility, the ALJ may consider many factors,

 8   including, “(1) ordinary techniques of credibility evaluation, such as the claimant's

 9   reputation for lying, prior inconsistent statements concerning the symptoms, and

10   other testimony by the claimant that appears less than candid; (2) unexplained or

11   inadequately explained failure to seek treatment or to follow a prescribed course of

12   treatment; and (3) the claimant's daily activities.” Smolen v. Chater, 80 F.3d 1273,

13   1284 (9th Cir. 1996). Here, the ALJ found Plaintiff’s medically determinable

14   impairments could reasonably be expected to cause her alleged symptoms, but her

15   statements concerning the intensity, persistence, and limiting effects were not

16   entirely consistent with the evidence in the record. AR 22-25. The ALJ provided

17   multiple clear and convincing reasons for discrediting Plaintiff’s subjective

18   complaints.

19   //

20   //



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1         1. The ALJ properly discredited Plaintiff’s subjective complaints due to
              inconsistency with treatment.
 2
           The ALJ noted multiple inconsistencies with Plaintiff’s treatment. AR 22-
 3
     25. A claimant’s statements may be less credible when treatment is inconsistent
 4
     with the level of complaints or a claimant is not following treatment prescribed
 5
     without good reason. Molina, 674 F.3d at 1114. “Unexplained, or inadequately
 6
     explained, failure to seek treatment . . . can cast doubt on the sincerity of [a]
 7
     claimant’s [] testimony.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
 8
     Additionally, an ALJ may also find a claimant’s symptom testimony not credible
 9
     based on evidence of effective responses to treatment or when Plaintiff is not
10
     following treatment without a good reason. See, e.g., Burch, 400 F.3d at 681;
11
     Molina, 674 F.3d at 1114; Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989); 20
12
     C.F.R. §§ 404.1529(c)(3), 416.1529(c)(3). Here, the ALJ referenced multiple
13
     instances that suggest Plaintiff’s symptoms are not as severe as she alleged.
14
           First, the ALJ noted that Plaintiff had chronic problems with compliance in
15
     taking her medication. AR 25, 424, 432. The ALJ noted that in February and
16
     March of 2016, while compliant with her medication, Plaintiff was experiencing
17
     “good stability,” felt better after walking for 20 minutes as advised by her
18
     healthcare provider and needed to come to appointments only once per month. AR
19
     25, 447, 494, 503, 507. Plaintiff stated that her medications were making a
20
     difference and that when she did not take her medication, she noticed a difference


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   and felt more down, tired, angry and irritable. AR 25, 452, 456, 459, 491, 513, 534,

 2   537. Health records noted that Plaintiff was handling interpersonal interactions in a

 3   healthier manner after engaging in mental health counseling. AR 24-25, 513, 516.

 4   While attending mental health counseling, Plaintiff reported having better self-talk

 5   and approaching issues calmly. AR 499, 517, 519, 521, 527, 529, 531, 533.

 6         Thus, the record shows that Plaintiff responded favorably when she

 7   complied with her treatment and medications. AR 25, 427, 434. Impairments that

 8   can be controlled with treatment are not disabling. See Warre ex rel. E.T. IV v.

 9   Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006). As such, the

10   ALJ reasonably found that Plaintiff’s success when compliant with treatment

11   contradict her allegations of total disability. There is substantial evidence in the

12   record supporting the ALJ’s determination that Plaintiff’s conditions are not as

13   limiting as she alleges.

14         2. The ALJ properly discredited Plaintiff due to inconsistent
              statements.
15
           Next, the ALJ pointed to Plaintiff’s multiple inconsistent statements. AR 25.
16
     Inconsistent statements may be considered by an ALJ when evaluating reliability
17
     of a claimant’s testimony. Smolen, 80 F.3d at 1284. An ALJ may rely on ordinary
18
     techniques of credibility evaluation such as a witness’s prior inconsistent
19
     statements. Tommasetti, 533 F.3d at 1039.
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1         In February 2015, Plaintiff reported being able to shop independently. AR

 2   402. However, at the hearing, she testified that she had to take a friend shopping

 3   with her because she could not go alone because she got anxious being out alone in

 4   crowds. AR 26, 45, 47. Plaintiff also reported that she had no difficulty caring for

 5   her two children as well as her boyfriend’s three children, AR 22, 25, 401-02,

 6   which is inconsistent with her testimony that her parents had to help care for her

 7   children a lot due to her impairments. AR 48. Further, Plaintiff claimed an inability

 8   to get out of bed and go for walks and that she would get anxiety while out in

 9   public were contradictory to her reports that she was not socially withdrawn, she

10   was “going out and doing things,” attended a lot of family functions, hung out with

11   friends a lot, and played Pokemon Go. AR 22, 25, 398, 401-02, 428, 452, 456 447-

12   65.

13         There is substantial evidence in the record to support the ALJ’s finding that

14   Plaintiff provided inconsistent statements regarding her level of disability. Thus,

15   the ALJ reasonably discredited Plaintiff due to her inconsistent statements.

16         3. The ALJ properly discredited Plaintiff’s subjective complaints due to
              her activities of daily living.
17
           Next, the ALJ found that Plaintiff’s allegations of disabling limitations were
18
     belied by her daily activities. AR 22, 25. Activities inconsistent with the alleged
19
     symptoms are proper grounds for questioning the credibility of an individual’s
20
     subjective allegations. Molina, 674 F.3d at 1113 (“[e]ven where those activities


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   suggest some difficulty functioning, they may be grounds for discrediting the

 2   claimant’s testimony to the extent that they contradict claims of a totally

 3   debilitating impairment”); see also Rollins v. Massanari, 261 F.3d 853, 857 (9th

 4   Cir. 2001).

 5         These activities include dressing, bathing and grooming herself, performing

 6   household chores such as sweeping and vacuuming, going to the store, spending a

 7   lot of time with friends, going to a lot of family functions, going for walks and

 8   playing Pokemon Go. AR 22-23, 401, 428, 447-65. Plaintiff also had no difficulty

 9   caring for her children. AR 22, 401-02. She reported getting them ready for school,

10   helping them with their homework and playing with them on the weekends. Id.

11   Further, Plaintiff was also able to help care for her boyfriend’s three children in

12   addition to her own. Id.

13         The ALJ reasonably found that Plaintiff’s daily activities contradict her

14   allegations of total disability. There is substantial evidence in the record in

15   supporting the ALJ’s determination that Plaintiff’s conditions are not as limiting as

16   she alleges.

17         4. The ALJ properly discredited Plaintiff’s subjective complaints due to
              inconsistencies with the medical record.
18
           The ALJ also noted multiple inconsistencies between Plaintiff’s subjective
19
     complaints and the objective medical evidence. AR 26-27. An ALJ may discount a
20
     claimant’s subjective symptom testimony that is contradicted by medical evidence.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008).

 2   Inconsistency between a claimant’s allegations and relevant medical evidence is a

 3   legally sufficient reason to reject a claimant’s subjective testimony. Tonapetyan v.

 4   Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

 5         For example, despite allegations of completely disabling mental

 6   impairments, while attending mental health appointments Plaintiff often presented

 7   as engaged, calm, alert, and cooperative, with good eye contact, and clear and

 8   articulate speech. 429, 432-33, 436-37, 447, 448, 450. Dr. Hacker’s opinion also

 9   contradicted Plaintiff’s allegations. AR 26-27, 94. Dr. Hacker opined that Plaintiff

10   had no significant limitations with her ability to perform short, simple, or detailed

11   instructions, sustain an ordinary routine, work in proximity to others, and make

12   simple work-related decisions. Id. Thus, the ALJ provided sufficient support for

13   discrediting Plaintiff’s subjective complaints.

14         In sum, the Court finds that the ALJ did not err when assessing Plaintiff’s

15   subjective symptom testimony due to the numerous legally sufficient reasons

16   stated here that are inconsistent with her claims of total disability. When the ALJ

17   presents a reasonable interpretation that is supported by the evidence, it is not the

18   role of the courts to second-guess it. Rollins, 261 F.3d at 857. The Court “must

19   uphold the ALJ's findings if they are supported by inferences reasonably drawn

20   from the record.” Molina, 674 F.3d 1104, 1111; see also Thomas, 278 F.3d 947,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   954 (if the “evidence is susceptible to more than one rational interpretation, one of

 2   which supports the ALJ’s decision, the conclusion must be upheld”).

 3      B. The ALJ Properly Weighed the Medical Opinion Evidence.

 4         The Ninth Circuit has distinguished between three classes of medical

 5   providers in defining the weight to be given to their opinions: (1) treating

 6   providers, those who actually treat the claimant; (2) examining providers, those

 7   who examine but do not treat the claimant; and (3) non-examining providers, those

 8   who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th

 9   Cir. 1996) (as amended).

10         A treating provider’s opinion is given the most weight, followed by an

11   examining provider, and finally a non-examining provider. Id. at 830-31. In the

12   absence of a contrary opinion, a treating or examining provider’s opinion may not

13   be rejected unless “clear and convincing” reasons are provided. Id. at 830. If a

14   treating or examining provider’s opinion is contradicted, it may only be discounted

15   for “specific and legitimate reasons that are supported by substantial evidence in

16   the record.” Id. at 830-31.

17         The ALJ may meet the specific and legitimate standard by “setting out a

18   detailed and thorough summary of the facts and conflicting clinical evidence,

19   stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881

20   F.2d 747, 751 (9th Cir. 1989) (internal citation omitted). When rejecting a treating



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   provider’s opinion on a psychological impairment, the ALJ must offer more than

 2   his or her own conclusions and explain why he or she, as opposed to the provider,

 3   is correct. Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).

 4             1. Examining psychologist, Roland Dougherty, Ph.D.

 5         Dr. Dougherty performed a psychological examination on Plaintiff in

 6   February of 2015. AR 26, 397-403. Dr. Dougherty opined that Plaintiff would have

 7   some difficulty dealing with coworkers, she should be able to accept instructions

 8   from supervisors, had the ability to do at least some detailed and complex tasks,

 9   was likely to have a good deal of difficulty maintaining regular attendance,

10   completing normal workdays and workweeks without interruption, and dealing

11   with stress in the workplace. AR 403.

12         The ALJ assigned limited weight to Dr. Dougherty’s opinion regarding

13   Plaintiff’s mental functionality. AR 26. The ALJ properly supported this

14   determination with multiple valid reasons supported by the record. First, the ALJ

15   found that the doctor’s opinion was inconsistent with Plaintiff’s actual level of

16   activity and reports that she shopped independently, was not socially withdrawn,

17   attended a lot of family functions, took friends to the store, hung out with friends a

18   lot, was raising two children and helping to raise three more, and that she “was

19   going out and doing things.” AR 22, 25, 398 401-02, 428. An ALJ may properly

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   reject an opinion that provides restrictions that appear inconsistent with the

 2   claimant’s level of activity. Rollins, 261 F.3d at 856.

 3         Next, the ALJ gave Dr. Dougherty’s opinion limited weight because it relied

 4   heavily on Plaintiff’s own self-reports of her symptoms. AR 26. An ALJ may

 5   discount even a treating provider’s opinion if it is based largely on the claimant’s

 6   self-reports and not on clinical evidence, and the ALJ finds the claimant not

 7   credible. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). As discussed

 8   above, the Court found the ALJ did not err by determining Plaintiff’s subjective

 9   complaints were not entirely credible. See supra at pp. 10-14.

10         The ALJ further rejected Dr. Dougherty’s opinion because it was

11   inconsistent with the other evidence in the record. AR 26. An ALJ may reject a

12   doctor’s opinion when it is inconsistent with other evidence in the record. See

13   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999). For

14   example, minimal findings upon physical examination, AR 350, and the medical

15   sources evaluated by the ALJ found that Plaintiff could still work despite

16   considering her reports of headaches, AR 26, 347, 350, 387.

17          When the ALJ presents a reasonable interpretation that is supported by the

18   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d 853,

19   857. The Court “must uphold the ALJ's findings if they are supported by inferences

20   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 2   rational interpretation, one of which supports the ALJ’s decision, the conclusion

 3   must be upheld”). Thus, the Court finds the ALJ did not err in his consideration of

 4   Dr. Dougherty’s opinion.

 5              2. Examining physician, William Drenguis, M.D.

 6           Dr. Drenguis performed a consultative physical examination and functional

 7   assessment on Plaintiff in October 2014. AR 26, 347-51. In his report, Dr.

 8   Drenguis opined that Plaintiff could perform medium level work. AR 26, 350-51.

 9   The ALJ gave no weight to Dr. Drenguis’ opinion. AR 26, 347-51.

10           The ALJ rejected Dr. Drenguis’ opinion because it was inconsistent with his

11   own examination findings as well as the over all record. An ALJ may reject a

12   doctor’s opinion when it is inconsistent with other evidence in the record. See

13   Morgan, 169 F.3d at 600. During the exam, Dr. Drenguis found Plaintiff’s range of

14   motion, strength, reflexes, straight leg raise test, and senses were all within normal

15   limitations. AR 26, 350. Nor did the doctor make any findings related to Plaintiff’s

16   complaints of neck and back pain. Id. Despite these benign finding or absent

17   findings, Dr. Drenguis determined Plaintiff was capable of only a medium level of

18   work.

19           Further, the ALJ also found Dr. Drenguis’ opinion unreliable because it did

20   not establish that Plaintiff’s symptoms were medically determinable, nor did it



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   provide an objective basis or reasonable explanation for determining Plaintiff’s

 2   limitations. AR 26. Did not make any findings related to Plaintiff’s complaints of

 3   neck and back pain. AR 26, 350. An ALJ need not accept the opinion of a doctor if

 4   that opinion is brief, conclusory, and inadequately supported by clinical findings.

 5   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

 6         When the ALJ presents a reasonable interpretation that is supported by the

 7   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d 853,

 8   857. The Court “must uphold the ALJ's findings if they are supported by inferences

 9   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

10   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

11   rational interpretation, one of which supports the ALJ’s decision, the conclusion

12   must be upheld”). Thus, the Court finds the ALJ did not err in his consideration of

13   Dr. Drenguis’ opinion.

14             3. Nonexamining physician, Howard Platter, M.D.

15         State agency medical consultant Dr. Platter reviewed the records in evidence

16   as of February 2015. AR 27, 92-93. Dr. Platter opined that Plaintiff was limited to

17   medium level or exertional work. Id. The ALJ considered the February 2015

18   opinion of nonexamining physician Dr. Platter without specifically assigning

19   weight it. AR 27, 92-93. However, the ALJ did compare the opinion to the opinion

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1   of Dr. Dregnuis, which he assigned no weight, and made similar findings with

 2   regard to the two opinions. AR 26, 27; See supra pp. 18 and 19.

 3           First, the ALJ noted that Dr. Platter’s opinion was inconsistent with the

 4   medical record as a whole. AR 27, 92-93, 350, 347, 387. An ALJ may reject a

 5   doctor’s opinion when it is inconsistent with other evidence in the record. See

 6   Morgan, 169 F.3d at 600. Second, the ALJ noted that Dr. Platter’s opinion did not

 7   establish that Plaintiff’s impairments are medically determinable, nor provide any

 8   objective basis or reasonable explanation for finding such physical limitations. AR

 9   27, 92-93. An ALJ need not accept the opinion of a doctor if that opinion is brief,

10   conclusory, and inadequately supported by clinical findings. Bayliss, 427 F.3d at

11   1216.

12              4. Nonexamining psychologist, Dan Donahue, Ph.D.

13           Plaintiff takes issue with the ALJ’s lack of discussion regarding the opinion

14   of Dr. Donahue. ECF No. 12 at 9 n.1. However, Dr. Donahue’s opinion is also

15   contained in Dr. Hacker’s opinion, which the ALJ did discuss and assigned it

16   partial weight. AR 27, 80-81, 87, 92-93. A commissioner need not discuss all

17   evidence presented, rather, he need only explain why significant probative

18   evidence has been rejected. Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393,

19   1394-95 (9th Cir. 1984).

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
 1         The Court “must uphold the ALJ's findings if they are supported by

 2   inferences reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see

 3   also Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 4   rational interpretation, one of which supports the ALJ’s decision, the conclusion

 5   must be upheld”). The ALJ reviewed all of the evidence, including Plaintiff’s

 6   unreliable testimony, and upon review of the full record, he determined Dr.

 7   Hacker’s and Dr. Donahue’s opinions were inconsistent with the reliable portions

 8   of the record. Thus, Plaintiff has not demonstrated harmful error.

 9      C. The ALJ Did Not Err at Step Two of the Sequential Evaluation Process.

10         Plaintiff contends that the ALJ erred by failing to find that Plaintiff’s

11   headaches were a severe impairment. ECF No. 12 at 4.

12         At step two in the five-step sequential evaluation for Social Security cases,

13   the ALJ must determine whether a claimant has a medically severe impairment or

14   combination of impairments. An impairment is found to be not severe “when

15   medical evidence establishes only a slight abnormality or a combination of slight

16   abnormalities which would have no more than a minimal effect on an individual’s

17   ability to work.” Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (quoting

18   SSR 85-28). Step two is generally “a de minimis screening device [used] to

19   dispose of groundless claims.” Webb v. Barnhart, 433 F. 683, 687 (9th Cir. 2005)

20   (quoting Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.1996)).



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
 1         Under step two, an impairment is not severe if it does not significantly limit

 2   a claimant’s ability to perform basic work activities. Edlund v. Massanari, 253

 3   F.3d 1152, 1159 (9th Cir. 2001) (citing 20 C.F.R. § 404.1521(a)(b)). A diagnosis

 4   from an “acceptable medical source,” such as a licensed physician or certified

 5   psychologist, is necessary to establish a medically determinable impairment. 20

 6   C.F.R. § 404.1513(d). Importantly however, a diagnosis itself does not equate to a

 7   finding of severity. Edlund, 253 F.3d at 1159-60 (plaintiff has the burden of

 8   proving this impairment or their symptoms affect her ability to perform basic work

 9   activities); see also Mcleod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011). An

10   alleged impairment must result from anatomical, physiological, or psychological

11   abnormalities that can be shown by medically acceptable clinical and laboratory

12   diagnostic techniques and must be established by medical evidence not only by a

13   plaintiff’s statements regarding his symptoms. 20 C.F.R. §§ 404.1508, 416.908.

14         Without objective support for her contention, Plaintiff argues the ALJ erred

15   by failing to determine that her headaches were a severe impairment. ECF No. 12

16   at 3-6. However, apart from her own subjective complaints of headaches, there is

17   scant evidence in the record documenting the alleged impairment. Absent proof of

18   limitations affecting Plaintiff’s ability to perform basic work activities an

19   impairment is not considered severe. See Edlund, 253 F.3d at 1159-; see also

20   Mcleod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011).



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
 1         Furthermore, because Plaintiff was found to have at least one severe

 2   impairment, this case was not resolved at step two. Thus, any error in the ALJ’s

 3   finding at step two is harmless, if all impairments, severe and non-severe, were

 4   considered in the determination Plaintiff’s residual functional capacity. See Lewis

 5   v. Astrue, 498 F.3d 909, 910 (9th Cir. 2007) (holding that a failure to consider an

 6   impairment in step two is harmless error where the ALJ includes the limitations of

 7   that impairment in the determination of the residual functional capacity). While

 8   Plaintiff argues that the ALJ erred by failing to find her headaches severe at step

 9   two, Plaintiff does not describe any additional limitations that were not included by

10   the ALJ in assessing her residual functional capacity. Further, despite the medical

11   sources evaluated by the ALJ finding that Plaintiff could still work, even after

12   considering her reports of headaches, AR 26, 347, 350, 387, and the ALJ’s own

13   finding that Plaintiff’s headaches were not severe, he nonetheless discussed the

14   impairment throughout his decision. AR 21,24, 25.

15          Additionally, the ALJ specifically noted that he considered all symptoms

16   and opinions in assessing the residual functional capacity. AR 23-24. And the ALJ

17   accounted for Plaintiff’s symptoms when determining Plaintiff’s limitations. AR

18   23. Accordingly, the Court finds the ALJ did not err in the step two analysis, and if

19   any error did occur it was harmless.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
 1                                      VIII. Conclusion

 2         Having reviewed the record and the ALJ’s findings, the Court finds the

 3   ALJ’s decision is supported by substantial evidence and free from legal error.

 4   Accordingly, IT IS ORDERED:

 5         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 6         2. Defendant’s Motion for Summary Judgment, ECF No. 16, is

 7   GRANTED.

 8         3. The District Court Executive is directed to enter judgment in favor of

 9   Defendant and against Plaintiff.

10         IT IS SO ORDERED. The District Court Executive is directed to enter this

11   Order, forward copies to counsel and close the file.

12         DATED this 1st day of April, 2019.

13                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
14                           Senior United States District Judge

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 24
